The franchise tax assessed against relator United Natural Gas Company must be upheld unless it amounts to a "direct burden on interstate commerce." (Looney v. Crane Co., 245 U.S. 178,187.) The burden ceases to be direct when the interstate product ceases to be a distinct commodity. Relator's Pennsylvania gas as delivered in Buffalo in part is mingled in the pipes with New York gas. The consumer or purchaser of such gas does not buy Pennsylvania gas. He draws from the common supply. The state thus finds the property and thus may tax relator thereon. (Brown v.State of Maryland, 12 Wheat. 419.)
CRANE, J., dissents.
Order reversed, etc.